DETAILED ACTION

Election/Restrictions
Claims 11 and 18 are allowable. The restriction requirement between Species C1 and Species C2, as set forth in the Office action mailed on 04/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/29/2020 is partially withdrawn.  Claim 19, directed to Species C1, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 11, 14-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, no prior art of record is considered to teach or suggest the combination of limitations of claim 11. In particular, the limitations “a plurality of reinforcements, each reinforcement being disposed between adjacent sheets of green rubber, the reinforcements being cords of material, wherein at least one reinforcement is sandwiched between the upper rings of adjacent sheets of green rubber, and wherein at least one reinforcement is sandwiched between the spoke portions of adjacent sheets of green rubber”.
Regarding claim 18, no prior art of record is considered to teach or suggest the combination of limitations of claim 18. In particular, the limitations “a plurality of reinforcements, each reinforcement being disposed between adjacent sheets of green rubber, the reinforcements being cords of material … wherein at least one reinforcement is sandwiched between the upper rings of adjacent sheets of green rubber, and wherein at least one reinforcement is sandwiched between the lower rings of adjacent sheets of green rubber”.
The closest prior art is considered to be Van De Wiele (US 2013/0319591) (of record), Manesh et al. (US 2011/0024008) (of record), and Asper (US 2015/0174954) (of record). 
Van De Wiele discloses all of the claim limitations as discussed in the previous office action of record. However, Van De Wiele does not disclose that the reinforcements are cords of material, and instead discloses a rubber disc. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Van De Wiele in order to provide the rubber disc as cords without a teaching or motivation to do so, and because it would materially and substantially alter the intended operation and structure of the invention. Van De Wiele clearly chose a rubber material to act as a reinforcement, and to change that to a cord would materially alter the characteristics and behavior of the reinforcement. 
Manesh discloses all of the claim limitations as discussed in the previous office action of record. However, Manesh also does not expressly disclose that the reinforcements are cords of material. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Manesh in order to provide the reinforcements as cords without a teaching or 
Asper discloses all of the claim limitations as discussed in the previous office action of record. However, Asper also does not expressly disclose that the reinforcements are cords of material. Asper does disclose that the spoke rings, and thereby the reinforcements, may be made from a material such as corded carbon-filled rubber ([0020]). However, to have a rubber filled with a corded carbon-filled material is different from a cord material itself. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Asper in order to provide the reinforcements as cords without a teaching or motivation to do so, and because it would materially and substantially alter the intended operation and structure of the invention. 
Claims 14-15, 17, and 21 are allowable by dependence on claim 11. 
Claims 19-20 are allowable by dependence on claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749